EXHIBIT 10.18
Execution Copy
Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [***]) has
been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.
PATENT LICENSE AND SETTLEMENT AGREEMENT
THIS PATENT LICENSE AND SETTLEMENT AGREEMENT (the “Agreement”), is entered into
as of November 24, 2008 (the “Effective Date”), by and among Samsung Electronics
Co., Ltd., a corporation duly organized and existing under the laws of the
Republic of Korea and having its principal office at 416 Maetan-3dong,
Yeongtong-gu Suwon-si, Gyeonggi-do, 443-742, Korea (“Samsung”), and InterDigital
Technology Corporation, Tantivy Communications, Inc., IPR Licensing, Inc., and
InterDigital Patent Holdings, Inc., each Delaware corporations having a mailing
address of Suite 105 Hagley Building, 3411 Silverside Road, Concord Plaza,
Wilmington, Delaware 19810 (individually and together, “ITC”), and InterDigital
Communications, LLC f/k/a InterDigital Communications Corporation, a limited
liability company duly organized and existing under the laws of the Commonwealth
of Pennsylvania and having its principal office at 781 Third Avenue, King of
Prussia, PA, USA 19406 (“IDC”) (IDC and ITC are referred to herein individually
and collectively as “InterDigital”). SEC, ITC, and IDC are herein individually
referenced as “Party” and collectively as “Parties.” In relation to SEC, “other
Party” refers to ITC and/or IDC, as context requires; in relation to ITC and
IDC, “other Party” refers to SEC.
          WHEREAS, Samsung and ITC are parties to that certain Binding Terms and
Conditions for 2G/3G Settlement and Patent License (“Term Sheet”) entered into
on November 24, 2008 relating to the resolution and settlement of the Lawsuits
and the grant by ITC of a patent license to Samsung, among other things, on the
terms and conditions set forth herein.
          WHEREAS, Samsung and ITC desire to enter into this Agreement in place
of the Term Sheet.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:
1. Licenses
     a. 2G License Grant: Without limitation, subject to Sections 6 and 7,
effective and conditioned on timely receipt by ITC of the first installment of
the License Fee, and continuing thereafter conditioned on receipt of the
subsequent installments of the License Fee, ITC grants Samsung and its
Affiliates a non-exclusive, non-transferable, worldwide license under the
Licensed Patents for the life of such patents to develop, design, make, have
made, use, import, offer to sell, sell, and otherwise distribute 2G Licensed
Products. Upon receipt by ITC of all installments of the License Fee, all rights
granted pursuant to this Section 1(a) shall be deemed paid up and irrevocable.
The license does not extend to Components sold separately.
     b. 3G License Grant: Without limitation, subject to Sections 6 and 7,
effective and conditioned on timely receipt by ITC of the first installment of
the License Fee, and continuing thereafter conditioned on receipt of the
subsequent installments of the License Fee, ITC grants Samsung and its
Affiliates a non-exclusive, non-transferable, worldwide, royalty-bearing license
under the Licensed Patents to develop, design, make, have made, use, import,
offer to sell, sell, and otherwise distribute 3G Licensed Products during the 3G
Term. The license does not extend to Components sold separately.

 



--------------------------------------------------------------------------------



 



Execution Copy
     c. [***]: Without limitation, subject to Sections 6 and 7, and without
limiting Section 4(c), [***] a 2G Licensed Standard or a 3G Licensed Standard.
Except as specifically set forth in this Section and in Section [***], nothing
shall be deemed as conferring, by implication, estoppel, or otherwise, any
license, right [***], express or implied, under any patent or intellectual
property right to develop, design, make, have made, use, import, offer to sell,
sell, or otherwise distribute products [***].
     d. Notwithstanding anything to the contrary, the licenses granted under
Sections 1(a) and 1(b) exclude any license, express or implied, to develop,
design, make, have made, use, import, sell, and otherwise distribute Components,
except to the extent that such Components (i) are made by or have made for
Samsung solely for use within the 2G Licensed Products or the 3G Licensed
Products sold by Samsung and its Affiliates, or (ii) are sold on an
non-integrated basis together with a 2G Licensed Product or 3G Licensed Product
for integration by the operator (e.g., a SIM card sold in the box with a
handset), or (iii) [***] (a) [***], and (b) [***].
2. Payments
     a. License Fee: Samsung shall pay ITC a non-refundable, irrevocable License
Fee of US $400 Million. Payment shall be made according to the following
schedule:
US $100M on or before [***], 2009
US $100M on or before [***]
US $100M on or before [***]
US $100M on or before [***], 2010
SEC shall pay ITC the License Fee less the Tax Withheld by wire transfer to:

     
Wire to:
  [***]
 
  PNC Bank
 
  300 Delaware Avenue
 
  Wilmington, DE 19801
 
   
Credit to:
  [***]
 
  [***]

,or pursuant to such other wire transfer instructions as may later be provided
by InterDigital to SEC.
A form invoice, acceptable to both Parties, is attached as Exhibit “A” hereto.
     b. Taxes: Samsung shall (i) [***] on account of withholding taxes that are
required by Korean domestic law and pursuant to the [***] by Samsung
(hereinafter “Tax Withheld”), (ii) promptly and timely pay to the appropriate
Korean tax authorities all of such taxes that are required to be withheld and
paid, and (iii) provide InterDigital, within a reasonable period thereafter,
with all necessary documentation evidencing payment of such taxes. In case the
Tax Withheld is later determined by the [***], the Parties agree that ITC and/or
IDC, as applicable, [***] upon submission of documentation evidencing the same.
In the event the Tax Withheld is later determined by the [***] as being greater
than required, the Parties shall cooperate with each other to ensure that [***].
Provided the relevant government requires any such tax, SEC shall furnish
InterDigital with appropriate documentation evidencing the payment of such tax
as assessed by the appropriate authority of such government and such other
documentation as reasonably requested by or responsive to the [***].

2



--------------------------------------------------------------------------------



 



Execution Copy
     c. Finality: The Parties further acknowledge that the License Fee is final,
irrevocable, non-refundable, and not subject to any deductions, adjustments,
set-offs, offsets, discounts, credits, or withholdings (other than tax
withholding to the extent expressly provided above) for any reason.
3. Termination and Remedies.

  a.   Notwithstanding anything to the contrary herein, in the event that
Samsung breaches any of the payment obligations under this Agreement, and fails
to cure such breach within [***] days (or with respect to the first installment
of the License Fee, within [***] days) following written notice thereof from
ITC, then ITC shall have the right, at its election either:

  i.   to enforce the terms and conditions of this Agreement, and pursue all
remedies available at law or equity, in which case (i) all remaining payments
under this Agreement shall become immediately due and payable in full, (ii) all
rights and duties of the Parties under this Agreement shall remain in effect,
(iii) all unpaid amounts shall accrue interest at a rate equal to [***], and
(iv) Samsung shall reimburse ITC for any and all costs incurred by ITC
(including reasonable attorneys’ fees) in order to collect such amounts due;
alternatively     ii.   to terminate this Agreement, and pursue all remedies
available at law or equity. In the event this Agreement is terminated prior to
ITC’s receipt of the first installment of the License Fee, (i) all licenses,
rights [***] granted to Samsung and its Affiliates [***] and the Releases set
forth in Sections 9(a) and (b) hereunder shall not take effect and shall be null
and void, (ii) the Parties may thereafter proceed in the Lawsuits, and
(iii) Samsung will not oppose any request by InterDigital to lift the stays in
the Lawsuits, and will proceed according to any new schedule set in the
Lawsuits. In the event this Agreement is terminated following receipt by ITC of
the first installment of the License Fee, all licenses, rights [***] granted to
Samsung and its Affiliates [***] and the Releases set forth in Sections 9(a) and
(b) hereunder shall immediately terminate, be null and void and shall have no
further force or effect from and after the date of such notice, provided that in
such event Samsung shall be entitled to [***] to InterDigital or its Affiliates.

  b.   In addition, either Party may terminate this Agreement prior to the
expiration of the 3G Term, upon [***] days prior written notice to the other
Party, if the other Party is in breach of any of its material obligations other
than those addressed in Section 3(a) above and the breach is not cured within
the [***] days after notice is received by the other Party. Such “other material
obligations” shall be deemed to be any material failure to comply with [***]
obligations. In the event of a termination of this Agreement by InterDigital
under this Section 3(b), Samsung shall, without limiting any other right or
remedy of InterDigital at law or in equity, immediately pay ITC all unpaid ,
installments of the License Fee and any other amounts accruing hereunder (in
each case, whether or not then due), and all rights, licenses [***] granted to
Samsung and its Affiliates [***] hereunder shall terminate unless (i) within
[***] after the notice of such termination is received by Samsung, [***], (ii)
[***] InterDigital and its Related Parties and their past and present officers,
directors, shareholders, employees, and agents and their respective direct and
indirect [***], and (iii) within [***] after the notice of such termination is
received by Samsung, [***]. Further, any termination or expiration of this
Agreement shall not prejudice InterDigital’s right to conduct a final audit
under Section 23 herein. In the event of a termination of this Agreement by
Samsung under this Section 3(b), [***] granted to InterDigital and its Related
Parties hereunder shall terminate unless (i) [***] Samsung and its Affiliates
and

3



--------------------------------------------------------------------------------



 



Execution Copy

      their past and present officers, directors, shareholders, employees, and
agents [***], and (ii) within [***] after the notice of such termination is
received by InterDigital, [***].     c.   Notwithstanding anything to the
contrary, either Party’s enforcement of the terms and conditions of this
Agreement, or ITC’s pursuit of all remedies available at law or equity pursuant
to Section 3(a)(i) above, shall not constitute a breach of Sections 9 ([***]) or
10 ([***]).

4. [***]

  a.   2G [***] Products: Without limitation, subject to Sections 4(e), 6 and 7,
effective and conditioned on timely receipt by ITC of the first installment of
the License Fee, and continuing thereafter conditioned on receipt of the
subsequent installments of the License Fee, InterDigital and its Affiliates
[***] (i) [***], and (ii) [***] (a) [***], or (b) [***]; provided and subject
to, however, that Samsung and its Affiliates [***] (A) [***] or (B) [***]: (1)
[***]; or (2) [***]. [***] to Samsung, its Affiliates or any third party,
whether by contract, by law, [***] or otherwise, [***].     b.   3G [***]
Products: Without limitation, subject to Sections 4(e), 6 and 7, effective and
conditioned on timely receipt by ITC of the first installment of the License
Fee, and continuing thereafter conditioned on receipt of the subsequent
installments of the License Fee, InterDigital and its Affiliates [***] (i)
[***], and (ii) [***] (a) [***], or (b) [***]; provided and subject to, however,
that Samsung and its Affiliates [***]: (A) [***]; or (B) [***]. [***] to
Samsung, its Affiliates or any third party, whether by contract, by law, [***]
or otherwise, [***].     c.   [***]. Without limitation, subject to
Sections 4(e), 6 and 7, effective and conditioned on timely receipt by ITC of
the first installment of the License Fee, and continuing thereafter conditioned
on receipt of the subsequent installments of the License Fee, InterDigital and
its Affiliates [***]. [***] to Samsung, its Affiliates or any third party,
whether by contract, by law, [***] or otherwise, [***].     d.   [***] of
InterDigital: Without limitation, subject to Sections 4(e), 6 and 7, Samsung and
its Affiliates [***]. With respect to [***] InterDigital and its Related Parties
and [***], whether by [***] or otherwise. With respect to [***], the foregoing
[***] Samsung and its Affiliates shall [***].     e.   Conditions to [***]
Without limiting Section 11, nothing in this Section (nor any payments made
hereunder) shall be construed as (i) exhausting a Party’s rights to claim
infringement or receive royalties or damages or other compensation with respect
to any patent or product [***], (ii) creating or granting any express or implied
license of any kind, or (iii) giving rise to [***] or any waiver or limitation
of any kind with respect to actions against third parties, except as expressly
set forth in [***]. The Parties hereby expressly waive the right to make any
claim contrary to the foregoing. For clarity, the obligations of each Party
[***], it being understood that (1) the foregoing does not limit or modify the
terms of Section 4(a) and 4(b) addressing the rights of InterDigital [***], and
(2) [***].

5. Excluded Products: Without limiting anything in [***], no licenses, [***],
releases, or other authorizations (except as expressly set forth herein) are
granted to any portion of any product that complies with an Excluded Standard.

4



--------------------------------------------------------------------------------



 



Execution Copy
6. Additional Limitations: Notwithstanding anything to the contrary, this
Agreement (a) excludes the right to grant sublicenses, (b) shall not cover any
products that Samsung or its Affiliates Acquire from or which are attributable
to an Acquisition with one or more third parties [***] Terminal Units designed
to operate in accordance with 2G Licensed Standards or 3G Licensed Standards (as
the case may be) [***] Samsung and its Affiliates, and (c) shall not cover any
products that InterDigital or its Related Parties Acquire from or which are
attributable to an Acquisition with one or more third parties [***] Terminal
Units, Wireless Modules, or Components designed to operate in accordance with 2G
Licensed Standards or 3G Licensed Standards (as the case may be) [***]
InterDigital and its Related Parties.
7. Assignment:

  a.   All licenses and [***] granted hereunder shall survive the assignment or
transfer (whether by merger, sale or otherwise) of any of the Licensed Patents
or Samsung [***] Patents (as the case may be).     b.   Neither Party shall
assign this Agreement or any rights or obligations hereunder. Notwithstanding
the foregoing:

  i.   Samsung may assign all of its and Affiliates’ rights and obligations
under this Agreement (other than the [***] obligations and the releases
hereunder) to any successor in interest to Samsung’s entire telecommunications
business (whether by merger, asset sale or otherwise), provided that (i) either
(A) Samsung makes payment in full of the remaining unpaid (whether or not then
due) portion of the License Fee prior to such assignment, or (B) if any portion
(whether or not then due) of the License Fee remains outstanding at the time of
such assignment, Samsung shall remain liable to ITC for the timely payment of
such outstanding portion of the License Fee by such successor, and (ii) the
ultimate parent company of the successor agrees in writing to assume this
Agreement and be bound hereby as if it were “Samsung” hereunder (including,
without limitation, for purposes of the [***] granted by Samsung pursuant to
Section 4(d) hereof), provided that, the licenses, [***] and other rights
granted under this Agreement (including, without limitation, the obligations of
InterDigital under Section 9(e) hereunder) to Samsung and its Affiliates shall
be limited on a going-forward basis to sales of 2G Licensed Products and 3G
Licensed Products in an amount not to exceed [***]. For example, [***] ([***]
affiliates being defined comparatively to the successor as the definition of
Affiliate is defined herein as to the Parties) sales of 2G Settlement Products
and 3G Licensed Products would [***]. Notwithstanding, if the successor is
already a party to a patent license with InterDigital, the successor’s existing
agreement shall continue to apply to any products not constituting 2G Licensed
Products and 3G Licensed Products in this Agreement, including without
limitation the proportion not deemed covered by this Agreement described in this
Section 7(b)(i) above.     ii.   [***], InterDigital may assign its rights and
obligations under this Agreement in whole or in part to any InterDigital Related
Party. InterDigital or any of its Related Parties may also assign all of its
rights and obligations under this Agreement (other than the [***] obligations
and the releases hereunder) to any successor in interest to InterDigital or such
Related Party (whether by merger, asset sale or otherwise), provided that,
(A) such successor shall assume all obligations of InterDigital hereunder and
all rights, [***], and licenses granted by InterDigital to Samsung shall

5



--------------------------------------------------------------------------------



 



Execution Copy

      survive and remain in full force and effect, and (B) the [***] and other
rights granted hereunder to InterDigital or such Related Parties shall be
limited on a going-forward basis to sales of products subject to the [***] set
forth in Section 4(d) in an amount not to [***]. For example, [***].

  iii.   In the event of any assignment covered by this Section 7, the assigning
Party will provide notice to the other Party within a reasonable time following
the assignment.     iv.   Notwithstanding anything to the contrary in this
Section 7, the assignment of this Agreement in accordance with this Section 7
shall not convey a release to the assignee under Sections 9(a) through 9(d),
which releases shall be personal to the Parties explicitly named in such
releases as of the Effective Date.

8. Dismissals.
          a. Termination of USITC Action. Upon receipt by ITC of the first
installment of the License Fee, the Parties shall as soon as practicable cause
their respective counsel to execute and file with the USITC a joint motion and
proposed order, in the form attached as Exhibit “B” hereto, seeking to
(1) terminate the USITC Action on the basis of settlement pursuant to 19 C.F.R.
§ 210.21(b); (2) take all other reasonable actions to terminate and stay such
proceedings and orders; and (3) further extend the date for the Final Initial
Determination, if necessary, to ensure that a Final Initial Determination does
not issue.
          b. Termination of InterDigital Delaware Action. Within seven (7) days
of receipt by ITC of the first installment of the License Fee, the Parties shall
cause their respective counsel to execute and file with the Court a joint
stipulation, in the form attached as Exhibit “C” hereto, dismissing without
prejudice the InterDigital Delaware Action, and take all other reasonable
actions necessary to dismiss such proceeding.
          c. Termination of Samsung Delaware Action. Within seven (7) days of
receipt by ITC of the first installment of the License Fee, the Parties shall
cause their respective counsel to execute and file with the Court a joint
stipulation, in the form attached as Exhibit “D” hereto, dismissing with
prejudice Samsung’s claims in the Samsung Delaware Action based on conduct
occurring before the date of dismissal of the Samsung Delaware Action,
dismissing without prejudice InterDigital’s counterclaims, and take all other
reasonable actions necessary to dismiss such proceeding.
          d. Termination of 2G Arbitrations and Litigation. Within seven
(7) days of the receipt by InterDigital of the first installment of the License
Fee, the Parties shall jointly through their respective counsel move to dismiss
with prejudice and finally resolve, or jointly request administrative closure
of, if applicable, the Samsung II Enforcement Action, the Samsung II Appeal, and
the Samsung III Arbitration with each Party bearing its own costs and fees.
Further, within three (3) business days after the receipt by InterDigital of the
first installment of the License Fee, InterDigital shall execute those
commercially reasonable documents — that are necessary to effect the release of
any and all rights InterDigital may have under that bond — including both (i) a
commercially reasonable release drafted by the surety for the bond filed in
InterDigital Communications, LLC v. Samsung Electronics Co., Ltd., No. 06 Civ.
6833 (RJS) in the Southern District of New York (Appeal Bond No. CGB8796870), in
the Form attached as Exhibit “E” hereto and, (ii) a satisfaction of judgment to
be filed in the Samsung II Enforcement Action in the form attached as Exhibit
“F” hereto.
9. Releases [***]

6



--------------------------------------------------------------------------------



 



Execution Copy
          a. Release by InterDigital. Provided InterDigital does not terminate
this Agreement based on nonpayment of the first installment of the License Fee,
contingent upon the actual and timely payment of the remaining installments of
the License Fee, and effective upon receipt by ITC of the first installment of
the License Fee, InterDigital and its Affiliates hereby fully, finally and
forever acquit, release and discharge Samsung, its Affiliates, and their past
and present officers, directors, shareholders, employees, and agents from any
and all claims, losses, and liabilities that InterDigital, its Affiliates, and
their past and present officers, directors, shareholders, employees, and agents
ever had, now have, or hereafter can, shall or may have, for, upon, or by reason
of acts or omissions existing prior to the Effective Date of this Agreement
arising out of or relating to the [***].
          b. Release by InterDigital [***]. Provided InterDigital does not
terminate this Agreement based on nonpayment of the first installment of the
License Fee, contingent upon the actual and timely payment of the remaining
installments of the License Fee, and effective upon receipt by ITC of the first
installment of the License Fee, InterDigital and its Affiliates hereby fully,
finally and forever acquit, release and discharge Samsung and its Affiliates,
and their past and present officers, directors, shareholders, [***], employees,
and agents from any and all claims, losses, and liabilities that InterDigital,
its Affiliates, and their past and present officers, directors, shareholders,
employees, [***], and agents ever had, now have, or hereafter can, shall or may
have, for, upon, or by reason of [***] (i) [***], and (ii) [***] (a) [***], or
(b) [***].
          c. Limitations on InterDigital’s Releases. Notwithstanding anything to
the contrary, the releases described in Sections (a) and (b) above (i) do not
include a release with respect to subject matter other than that set forth in
Sections (a) and (b) above, (ii) do not extend, by implication or otherwise, to
any third party, or to any third party product even when used in combination
with products sold by Samsung or any of its Affiliates, [***], and (iii) do not
extend to any act by which Samsung or its Affiliates or any of their respective
attorneys or agents granted a sublicense under any Licensed Patent to any person
or purported to do so.
          d. Release by Samsung. Provided InterDigital does not terminate this
Agreement for lack of timely receipt by ITC of the first installment of the
License Fee, and effective January 31, 2009, Samsung and its Affiliates hereby
fully, finally and forever acquit, release and discharge InterDigital and its
Related Parties, and their past and present officers, directors, shareholders,
employees, and agents from any and all claims, losses, and liabilities that
Samsung, its Affiliates, and their past and present officers, directors,
shareholders, employees, and agents ever had, now have, or hereafter can, shall
or may have, for, upon, or by reason of acts or omissions existing prior to the
Effective Date of this Agreement arising out of or relating to the [***].
          e. [***].

  i.   For a period commencing as of the Effective Date and continuing up to and
including the end of the 3G Term (hereafter the “[***]”), InterDigital and
Samsung each covenants and agrees, on behalf of itself and its respective
Related Parties, not to [***] with respect to any product of the other Party or
its Related Parties, in each case, to the extent such [***] under this
Agreement. Notwithstanding anything in this paragraph, in the event that a Party
or its Related Parties [***] the other Party or its Related Parties, the
obligation of the such other Party and its Related Parties under this Section
9(e) shall unconditionally terminate and have no further force or effect, unless
and until (A) within [***] after the notice of such breach is received by such
Party, such Party [***], and (B) such Party [***], in which case the obligations
of the other Party (and its Related Parties) that was subject to such claim or
action shall be reinstated.

7



--------------------------------------------------------------------------------



 



Execution Copy

  ii.   The [***] for any claims or causes of action that a Party or its Related
Parties covered by [***] in Section 9(e)(i) above shall be, and hereby are,
[***]. After the end of [***], the Parties or their Related Parties shall have
such [***], as is available as of the Effective Date, under all applicable
[***]. Each Party agrees that the [***] of this Agreement shall be excluded from
the [***]. The Parties and their Related Parties expressly reserve the right to
seek and collect damages, including but not limited to royalties, for patent
infringement by the other Party or its Related Parties arising [***], to the
fullest extent permitted under law, subject to the [***], rights, licenses and
releases granted under this Agreement.     iii.   The right and obligations of
the parties under this Section 9 are personal and may not be assigned or
transferred to any third party. Nothing in this provision shall constitute or be
deemed to constitute the grant of any express or implied rights of any kind
under any intellectual property or proprietary right. Nothing in this provision
shall prevent either Party or its Related Parties from seeking [***].

10. [***]:

  a.   Except for the [***] as provided in the last sentence of Section 9(e)(i),
Samsung and its Affiliates shall not directly or indirectly institute or
participate as an adverse party, or procure or voluntarily assist any other
party to directly or indirectly institute or participate as an adverse party, in
any action (legal, administrative, regulatory or otherwise), prior to the
expiration of the 3G Term (except with respect to subsection (a)(i) below, which
shall extend for the life of the relevant patents), anywhere in the world that
(a) [***] (i) [***], or (ii) [***], (b) [***]; (c) [***]; or (d) [***]. The
foregoing obligations shall not [***] or its Affiliates.     b.   Except for the
[***] as provided in the last sentence of Section 9(e)(i), InterDigital and its
Affiliates shall not directly or indirectly institute or participate as an
adverse party, or procure or voluntarily assist any other party to directly or
indirectly institute or participate as an adverse party, in any action (legal,
administrative, regulatory or otherwise), prior to the expiration of the 3G Term
(except with respect to subsection (a)(i) below, which shall extend for the life
of the relevant patents), anywhere in the world that (a) [***], (b) [***]; (c)
[***]; or (d) [***]. The foregoing obligations shall not [***] or its
Affiliates.     c.   Notwithstanding anything in this Section 10, in the event
that a Party or its Related Parties takes any action against the other Party or
its Related Parties in violation of Section 9(e) or this Section 10, the
obligation of the such other Party and its Related Parties under this Section 10
shall unconditionally terminate and have no further force or effect, subject to
the same cure and withdrawal rights relating to the [***] obligations as set
forth in Section 9(e).

11. No Further Rights. Nothing in this Agreement shall be construed as:

  a.   conferring (by implication, estoppel, exhaustion or otherwise) any
license, [***] or other right to use the Samsung [***] Patents or the Licensed
Patents (including without limitation any [***]) except under the licenses,
[***] and rights specifically and expressly granted hereunder, or     b.  
conferring a right to use or sell any product that is expressly licensed for
sale hereunder (or entitled to [***] hereunder) in a manner which conveys or
purports to convey (whether

8



--------------------------------------------------------------------------------



 



Execution Copy

      explicitly, by principles of implied license, or otherwise), any rights to
any third party user or purchaser of such product, under any Samsung [***]
Patents or any Licensed Patents (including without limitation any [***]), with
respect to any combination of such product with any third party product (that is
not licensed or entitled to [***] hereunder) [***].

12. Disclosure: Each of the Parties shall maintain as strictly confidential the
terms of this Agreement and any proprietary information (e.g., reports,
materials or other documents submitted in accordance with the terms of this
Agreement) disclosed to a Party or any Related Party by the other Party or any
of its Related Parties, under, or as a result of or during the negotiation of,
this Agreement, except as follows:

  a.   that was previously known to the receiving Party free of any obligation
to keep it confidential at the time it was communicated by the disclosing Party;
    b.   that is or becomes generally known to the public, provided that such
public knowledge is not the result of any acts attributable to the receiving
Party;     c.   with the prior written consent of the other Party;     d.   that
is rightfully received by the receiving Party from a third party, free of any
obligation of confidentiality;     e.   this Agreement may be filed in redacted
form pursuant to US-SEC requirements.     f.   InterDigital may disclose the
impact of this Agreement [***]. In connection therewith, InterDigital shall not
disclose [***] (based on US-SEC guidelines) for the applicable period or unless
otherwise required by US-SEC, NASDAQ or other legal requirement.     g.   as
required by court or arbitral order which has been precipitated by a third party
request, or a governmental order, with notice to the other Party as soon as any
proceeding that may lead to such order is known, and to permit the other Party
an opportunity to intervene to prevent disclosure. In the case of a possible
ordered disclosure, the Party that would be subject to the order shall give the
other Party reasonable prior notice of such intended disclosure and use its best
efforts to ensure such disclosure is protected by a protective order and seek
confidential treatment or other confidentiality obligation;     h.   to publish
and distribute Periodic Reports, including on a Current Report on Form 8-K,
Quarterly Report on Form 10-Q and Annual Report on Form 10-K, as required by the
US-SEC or to publish and distribute reports as required by the KRX (Korea
Exchange) announcing the execution of this Agreement. Such reports may contain
any information previously disclosed in connection with the execution of the
Term Sheet, the scope and fields of the licenses, the license durations, the
impact of the Agreement on InterDigital’s revenues, deferred revenue, or cash
position, and such financial and other terms as are required to be disclosed by
the US-SEC and the KRX;     i.   in confidence to other licensees to the extent
required by most favored licensee (MFL),clauses;     j.   any other information
reasonably necessary to satisfy US-SEC, NASDAQ, KRX or other statutory,
regulatory, taxation, or administrative requirements;

9



--------------------------------------------------------------------------------



 



Execution Copy

  k.   to InterDigital’s Related Parties, to Samsung’s Affiliates, to each of
their respective auditors, accountants, or banks as required by law in
connection with the remission of payments hereunder or pursuant to contractual
requirements with such banks, provided that, in case of any divulgence pursuant
to this Section 12(k), to the extent permissible by law, such divulging party
shall ensure that the recipient is bound by confidentiality obligations;     l.
  in a legal proceeding between the Parties or their Related Parties;     m.  
in confidence to a potential acquirer with customary safeguards of
confidentiality;     n.   as required by a discovery request or other disclosure
obligation in the course of any proceeding before the International Trade
Commission, including but not limited to Investigation No. 337-TA-613; or     o
  . such other disclosures as may be required by law, regulation, or court or
governmental order.

Notwithstanding anything to the contrary herein, the provisions of this
Section 12 shall survive the termination or expiration of this Agreement and for
[***] years thereafter.
13. Termination of Existing Contracts: The parties hereby agree that, effective
as of the date InterDigital receives payment of the first installment of the
License Fee, the 1996 Agreements shall be terminated and shall have no further
force or effect; except that all confidentiality obligations existing as of the
Effective Date under the 1996 Agreement shall be deemed covered by Section 12 of
this Agreement. Without limiting the foregoing, all MFL rights arising under the
1996 Agreements shall be deemed satisfied and terminated.
14. Notices. Any notices given hereunder shall, unless otherwise specified
herein, be sent by email with copy by international overnight delivery
equivalent (confirmed receipt), facsimile (confirmed receipt), or personal
delivery as follows (or pursuant to such other contact information as may later
be provided to the other Party by like notice):

     
If to Samsung:
  With a copy to:
 
   
Samsung Electronics Co., Ltd.
  Weil, Gotshal & Manges LLP
Telecommunication R&D Center
  201 Redwood Shores Parkway
Dong, Suwon P.O. Box 105,
  Redwood Shores, CA 94065
416 Maetan-3dong, Yeongtong-gu
   
Suwon-si, Gyeonggi-do, 443-742, Korea
  Attention: Matthew D. Powers, Esq.
Matthew.powers@weil.com
Attention: Seung Gun Park, Vice President
   
pseungun@samsung.com
  Tel: (650) 802-3200
 
   
Tel: +82-31-279-4761
  Fax: (650) 802-3100
 
   
Fax: +82-31-279-4561
   

10



--------------------------------------------------------------------------------



 



Execution Copy

     
If to ITC:
 
With a copy to:
 
   
InterDigital Technology Corporation
  Wilson Sonsini Goodrich & Rosati PC
Suite 105 Hagley Building
  650 Page Mill Road
3411 Silverside Road
  Palo Alto, CA 94304
Concord Plaza
   
Wilmington, DE 19810
  Attention: Ron E. Shulman, Esq.
Rshulman@wsgr.com
Attention: Lawrence F. Shay
   
Lawrence.Shay@interdigital.com
  Tel: (650) 493-9300
Fax: (650) 493-6811
Tel: (610) 878-7800
   
Fax: (610) 878-7844
   
 
   
If to IDC:
 
With a copy to:
 
   
InterDigital Communications, LLC
  Wilson Sonsini Goodrich & Rosati PC
781 Third Avenue
  650 Page Mill Road
King of Prussia, PA 19406
  Palo Alto, CA 94304
 
   
Attention: Lawrence F. Shay
  Attention: Ron E. Shulman, Esq.
Lawrence.Shay@interdigital.com
  Rshulman@wsgr.com
 
   
Tel: (610) 878-7800
  Tel: (650) 493-9300
Fax: (610) 878-7844
  Fax: (650) 493-6811

Notwithstanding the foregoing, ITC shall deliver originals of invoices to Weil,
Gotshal & Manges LLP, with copy by email to Samsung.
To the extent any notice sent to Samsung is not delivered or is returned or
rejected, notice to Weil, Gotshal & Manges LLP shall be deemed sufficient.
15. Attorneys’ Fees and Costs. The Parties shall bear their own respective
attorneys’ fees and costs incurred on any and all matters related to the Term
Sheet or this Agreement.
16. No Waiver. The failure of either Party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.
17. Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, other than
payment obligations set forth herein, the validity, legality and enforceability
of the remaining provisions contained herein shall not in any way be affected or
impaired thereby. In the event that the absence of the invalidated provision(s)
adversely affects the substantive rights of the Parties, the Parties shall use
their best efforts to replace the invalid, illegal or unenforceable provision(s)
with valid, legal and enforceable provision(s) which, as much as legally
possible, implement the purposes of this Agreement as originally written. To the
extent permitted by applicable law, each of the Parties hereby waives any
provision of law that would render any provision hereof prohibited or
unenforceable in any respect.

11



--------------------------------------------------------------------------------



 



Execution Copy
18. Construction. In the event of a dispute, neither Party shall be entitled to
claim that any provision should be construed against the other Party by reason
of the fact that it was drafted by the other Party.
19. Entire Agreement. This Agreement, including any exhibits hereto and the
letter from InterDigital, Inc. dated as of November 24, 2008, constitutes the
entire, complete and final agreement and understanding among the Parties as to
the subjects addressed in this document, and supersedes all prior agreements
(including, without limitation, the Term Sheet), understandings, discussions and
other communications, if any, between the Parties with respect to the subject
matter thereof, whether oral or written. Notwithstanding anything to the
contrary contained herein, any obligations under any non-disclosure or non-use
agreement arising after the 1996 Agreements in connection with any technology
development or evaluation, collaboration, joint development or transfer, or, any
product initiatives including but not limited to any actual or potential product
development, purchases, sales or other transactions involving either Party’s
goods or services shall NOT be affected by this provision. The Parties and each
of the respective signatories represent and warrant to the other Party that the
signatories have authority to enter into this Agreement and bind the respective
Parties and each of their Affiliates.
20. Governing Law/Jurisdiction. New York law (without regard to its choice of
law and conflict of laws rules) governs this Agreement, and any disputes
relating to this Agreement will be subject to the exclusive jurisdiction of the
United States District Court for the Southern District of New York. (In the
event there is a lack of jurisdiction in the United States District Court for
the Southern District of New York, the New York State Courts in Manhattan shall
assume exclusive jurisdiction.) The foregoing exclusive jurisdiction provision
does not apply to, and may not be used as a basis for requesting a stay,
dismissal, termination or transfer of, any claim relating to patent infringement
that is brought in another jurisdiction.
21. Related Party Performance. Each Party shall be responsible for all actions
required of its Related Parties hereunder and shall be liable to the other Party
for any adverse action or failure to perform by Related Parties of the first
Party hereunder. In addition, each Party agrees that any entity that, directly
or indirectly, that Controls or that owns more than fifty percent (50%) of such
Party shall be and shall have agreed to be liable to the other Party for any
adverse action or failure to perform by Related Parties of the first Party
hereunder. [***]: (i) [***]; or (ii) [***].
22. Performance. Time is of the essence.
23. Audit. Each Party shall (and shall cause its Related Parties to) keep books
and records (including, without limitation, electronic files) adequate to
accurately determine whether the [***], or whether the [***], 21 (Related Party
performance), 27(k) (definition of Acquisition), 27(l) (definition of
Affiliate), or 27(v) (definition of Related Party) [***], and the other Party
shall have the right to audit the same. Each Party shall (and shall cause its
Related Parties to) keep books and records (including, without limitation,
electronic files) adequate to accurately determine the applicability of the
Acquisition limitations in the definitions of Affiliate, 2G Licensed Products,
and 3G Licensed Products under this Agreement. The books and records shall be
retained for at least five (5) years after the Acquisition to which they relate.
The auditing Party shall have the right in the event of an announcement (or
other media release) of an Acquisition by the other Party or any of its
Affiliates and following the end of the 3G Term, to inspect during regular
business hours all relevant books and records of such other Party and its
Related Parties at a single location on seven (7) business days prior notice,
and such other Party and its Related Parties shall fully cooperate therewith
(including without limitation by making available such

12



--------------------------------------------------------------------------------



 



Execution Copy
personnel as are reasonably necessary to interpret such books and records). The
auditing Party shall conduct the audit using an independent certified public
accountant. All information obtained through such audit shall be held in
confidence, except as necessary to enforce this Agreement.
24. Representations and Warranties. As of the execution and delivery of this
Agreement, the Parties make the following representations and warranties:

  a.   Each Party represents and warrants to the other Party that such Party or
its Affiliates are the sole and lawful owners of all rights, title and interest
in and to each and every claim that they purport to release herein and that such
Party or its Affiliates have not heretofore assigned or transferred to any
person or entity any right, title or interest in the released claims.     b.  
Each Party represents and warrants to the other Party that (i) the person
signing this Agreement on its behalf is fully authorized and legally competent
to execute and deliver this Agreement on its behalf; (ii) it is executing this
Agreement wholly upon its own volition, individual judgment, belief, and
knowledge; (iii) the performance of this Agreement and the transactions
contemplated hereunder have been fully authorized by all necessary corporate and
other action; and (iv) it is executing this Agreement after consultation with
its own independent legal counsel.     c.   Each Party represents and warrants
to the other Party that the only suits, arbitrations (including dispute
resolution notices under the Master Agreement), administrative or regulatory
complaints, or any other actions initiated or participated in by the Parties or
their Affiliates are the Lawsuits.

THE WARRANTIES SET FORTH IN THIS SECTION 24 CONSTITUTE THE ONLY WARRANTIES WITH
RESPECT TO THIS AGREEMENT AND THE SUBJECT MATTER HEREOF, AND THEY ARE IN LIEU OF
ALL OTHER WARRANTIES WRITTEN OR ORAL, STATUTORY, EXPRESS, IMPLIED OR OTHERWISE.
25. Execution; Counterparts; Amendments. This Agreement may be executed in any
number of counterparts, each of which, when executed and delivered, shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Any signatory hereto may indicate acceptance of this Agreement with
a facsimile signature or PDF copy, and any Party that does so shall thereafter
provide an original signature to all other Parties. This Agreement may not be
amended, supplemented, or modified in any manner, orally or otherwise, except by
an instrument in writing referencing this Agreement signed by duly authorized
representatives of the parties hereto.
26. Survival. Except as otherwise specifically set forth herein, and without
limiting or superseding any provision which specifically address survival
(including, without limitation, Section 3 herein), the following provisions of
this Agreement shall survive expiration or termination of this Agreement: [***].
The provisions of Sections [***] and [***] shall survive expiration or
termination of this Agreement only to the extent specifically provided for in
such Sections [***] and [***]. The provisions of Sections [***] shall survive
expiration or termination of this Agreement only to the extent provided for by
Section 3 of this Agreement. The provisions of Section [***] shall survive
expiration or termination of this Agreement as to payments made and payment
obligations that survive under this Agreement. For purposes of clarity, Sections
[***] and [***] shall terminate upon the expiration or termination of this
Agreement subject to the cure provisions contained herein and the reinstatement
provisions contained in those Sections.

13



--------------------------------------------------------------------------------



 



Execution Copy
27. Definitions:
          a. 2G Covenant Patent Claim: Any claim in any patent owned by ITC or
its Affiliates, and to which ITC or its Affiliates has the right to grant
licenses, (i) which claim covers features or functionality required for
compliance with one or more Licensed 2G Standards, but (ii) excluding any patent
claim covering any other feature or functionality required or allowed by any
Excluded Standard or any Licensed 3G Standard [***]. 2G Covenant Patent Claims
also specifically excludes patent families which include any of the patents in
the USITC Action, the InterDigital Delaware Action, or the Samsung Delaware
Actions, as set forth in Exhibit “G”.
          b. 2G Licensed Products: A Terminal Unit or Infrastructure Equipment
designed to operate in accordance with one or more 2G Licensed Standards, but
not also any 3G Licensed Standard or any Excluded Standards, which is or has
been (i) substantially designed by or for Samsung or its Affiliates, and
(ii) either (a) branded by Samsung, or (b) sold directly by Samsung or its
Affiliates to a mobile operator. 2G Licensed Products shall not include any
Terminal Unit designed to operate in accordance with any 3G Licensed Standards
or Excluded Standards.
          c. 2G Licensed Standards: US-TDMA (i.e., TIA/EIA 54/136), GSM, GPRS
and EDGE.
          d. 2G Multi-Mode Products: Terminal Units or Infrastructure Equipment
designed to operate in accordance with both (i) one or more 2G Licensed
Standards, and (ii) one or more Excluded Standards or 3G Licensed Standards.
          e. 3G Covenant Patent Claim: Any claim in any patent owned by ITC or
its Affiliates, and to which ITC or its Affiliates has the right to grant
licenses, (i) which claim covers features or functionality required for
compliance with one or more Licensed 3G Standards, but (ii) excluding any patent
claim covering any other feature or functionality required or allowed by any
Excluded Standard [***].
          f. 3G Licensed Products: A Terminal Unit or Infrastructure Equipment
designed to operate in accordance with one or more 3G Licensed Standards, but no
Excluded Standards, which is or has been (i) substantially designed by or for
Samsung or its Affiliates, and (ii) either (a) branded by Samsung, or (b) sold
directly by Samsung or its Affiliates to a mobile operator.
          g. 3G Licensed Standards: CDMA2000 1XRTT, CDMA2000 EV-DV, CDMA2000
EV-DO Rev A, CDMA2000 EV-DO Rev B, TD-SCDMA, and WCDMA (FDD and TDD) [***].
          h. 3G Multi-Mode Products: Terminal Units or Infrastructure Equipment
designed to operate in accordance with both (i) one or more 3G Licensed
Standards, and (ii) one or more Excluded Standards. By way of example and not
limitation, a 3G Multi-Mode Product would include a handset designed to operate
in accordance with any of the following: (a) GSM or WCDMA and LTE functionality,
(b) GSM, WCDMA, and [***] functionality, (c) WCDMA, [***] functionality, or (d)
WCDMA, [***] functionality. In contrast, a 3G Multi-Mode Product would not
include a handset with only GSM and WCDMA functionality.
          i. 3G Term: The period from [***] through December 31, 2012.
          j. [***]: [***] (i) [***], and (ii) [***] (iii) [***].
          k. Acquire/Acquisition: Without limitation, either directly or
indirectly, whether through purchase, merger or otherwise: (i) obtaining
ownership of more than fifty percent (50%) of the shares or

14



--------------------------------------------------------------------------------



 



Execution Copy
other securities of a third party; (ii) obtaining the right to vote for election
of a majority of the directors (or other managing authority) of a third party;
(iii) gaining ownership of substantially all of the assets of a third party
which relate to the manufacture, distribution, or sales of Terminal Units;
(iii) the acquisition of the right to Control of an entity, or a business or
assets of an entity, or (iv) the formation of a new Affiliate in combination
with another entity - in each case, as a result of any transaction or series of
related transactions by Samsung or any Samsung Affiliate or by InterDigital or
any InterDigital Related Party.
          l. Affiliate: A legal entity more than fifty percent (50%) of whose
assets, or whose shares or other securities entitled to vote in the election of
directors (or other managing authority), are owned, directly or indirectly, by a
Party (or InterDigital, Inc. as applicable) or Controlled by the Party (or
InterDigital, Inc. as applicable) on the Effective Date.
          m. [***]: A finished, end user product designed to operate in
accordance with [***], which is or has been (i) substantially designed by or for
Samsung or its Affiliates, and (ii) either (a) branded by Samsung, or (b) sold
directly by Samsung or its Affiliates to a mobile operator.
          n. [***]: A procedure that [***], to obtain assistance from the
government of the United States and the government of the Republic of Korea to
establish the same determination of the [***].
          o. Components: [***].
          p. Control: The possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person or an
entity, whether through the ability to exercise voting power, by contract or
otherwise.
          q. Excluded Standards: All wireless communication standards other than
the 2G Licensed Standards, 3G Licensed Standards, [***]. “Excluded Standards”
includes, without limitation, (i) any wireless communications standard
considered by the industry to be a third or fourth generation standard, other
than a 3G Licensed Standard, including but not limited to standards resulting
from the Ultra Mobile Broadband (UMB) project within the 3rd Generation
Partnership Project 2 (3GPP2), (ii) any wireless communications standard
considered by the industry to be a standard beyond fourth generation (e.g. 5G),
or (iii) any wireless data communication network standard, as amended from time
to time, whether or not adopted by any recognized standardizing body, considered
by the industry as [***].
          r. Infrastructure Equipment: Mobile switching centers, radio network
controllers, service nodes, Node B’s, base stations, radio resource management
devices and software, base station controllers, digital transceivers, digital
channel cards, and software necessary to operate the aforementioned devices
whether sold as individual items or bundled as an integrated product, which are
used to interconnect a Terminal Unit to a public or private data or voice
network (whether wired or unwired), including the Internet.
          s. Lawsuits: The following actions between the Parties: Samsung
Electronics Co., Ltd. v. InterDigital Technology Corp., ICC Case No. 13
033/JNK/EBS (“Samsung II Arbitration”); InterDigital Communications, LLC v.
Samsung Electronics Co., Ltd., No. 06 Civ. 6833 (RJS) (S.D.N.Y.) (“Samsung II
Enforcement Action”); InterDigital Communications, LLC v. Samsung Electronics
Co., Ltd., No. 07-5669-cv in the United States Court of Appeals for the Second
Circuit (“Samsung II Appeal”); Samsung Electronics Co., Ltd. v. InterDigital
Communications LLC, ICC Case No. 14 645/EBS/VRO (“Samsung III Arbitration”); In
re Certain 3G Wideband Code Division Multiple Access (WCDMA) Handsets and
Components Thereof, Inv. No. 337-TA-601 pending in the United States
International Trade Commission (the “USITC Action”); InterDigital
Communications, LLC et al. v. Samsung Electronics Co. Ltd. et al., Case
No. 1:07-cv-00165-JJF (D. Del.) (“InterDigital Delaware Action”); and Samsung
Telecommunications America LLP et al. v.

15



--------------------------------------------------------------------------------



 



Execution Copy
InterDigital Communications, LLC et al., Case No. 1:07-cv-00167-JJF (D. Del.)
(“Samsung Delaware Action”).
          t. Licensed Patents: All patents and patent applications, including
reexaminations and reissues thereof, in every country of the world, that are
owned by InterDigital Inc. or any Affiliate of InterDigital, Inc. and to which
InterDigital Inc. or any Affiliate of InterDigital, Inc. has the right to grant
licenses. As to the 3G License Grant, Licensed Patents shall include only those
patents and patent applications with a priority date prior to [***]. Licensed
Patents excludes patents and patent applications where the sole basis for
infringement is an element, feature or functionality required for compliance
with an Excluded Standard.
          u. Or: And/or.
          v. Related Parties: Affiliates of a Party, or parent companies of a
Party, or a legal entity that is more than fifty percent (50%) owned, directly
or indirectly, by such parent company of a Party or is Controlled by a parent
company of a Party, or companies Controlled by, under common Control with, or
Controlling, a Party or its Affiliates.
          w. Samsung [***] Patents: All patents and patent applications,
including reexaminations and reissues thereof, in every country of the world,
that are or were at any time owned, controlled or sublicensable by [***]
Samsung. For the avoidance of doubt, but subject to Section 7(a), all patents
and patent applications, including reexaminations and reissues thereof, in every
country of the world, that are owned, controlled or sublicensable [***] included
in the Samsung [***] Patents. Samsung [***] Patents shall include only those
patents and patent applications with a priority date prior to [***]. Samsung
[***] Patents excludes patents and patent applications where the sole basis for
infringement is an element, feature or functionality required for compliance
with an Excluded Standard.
          x. Terminal Unit: An end-user terminal device, whether fixed, mobile,
vehicular, portable, or hand-held, having RF transmit and/or RF receive
capabilities, which device is designed for wireless voice and/or data
communications. Components and Wireless Modules are not Terminal Units.
          y. Wireless Modules: A device in the form of a complete modem card
sold for use with and physical integration into another product, such as a
handset, computer, printer, facsimile machine, monitoring device, multi-media
terminal, data entry terminal, or point of sale terminal, provided that the card
(i) includes at least a printed circuit board and all of the circuitry necessary
for the other product to perform reverse link modulation and forward link
demodulation, baseband processing, and protocol stack messaging, and (ii) is not
capable of initiating or receiving wireless communications without being
connected to another product.
IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives set forth below.

              SAMSUNG ELECTRONICS CO., LTD.   IPR LICENSING, INC.
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:
 
  Date:       Date:

16



--------------------------------------------------------------------------------



 



Execution Copy

              INTERDIGITAL COMMUNICATIONS, LLC   TANTIVY COMMUNICATIONS, INC.
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:
 
  Date:       Date:
 
            INTERDIGITAL
TECHNOLOGY CORPORATION   INTERDIGITAL PATENT HOLDINGS, INC.
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:
 
  Date:       Date:

EXHIBIT A



Invoice Sample
 

     
Sender
  Invoice No. :       
 
  Date :

 



     
Bill to
   
 
  Samsung Electronics Co. Ltd.
Attn :
  Seunggun Park, Vice President
Address :
  IT Center, 416 Maetan-3dong, 19th floor
 
  Suwon City, Kyeonggi-do, 443-742
 
  Korea



             
Description
    Price    
           —      Xxxx(including due date)
    $000000USD         

     
Payment Instruction Send by Wire Transfer to: Wire to:  
  [***]
 
  PNC Bank
 
  300 Delaware Avenue
 
  Wilmington, DE 19801
 
   
Credit to:  
  [***]
 
  [***]

17



--------------------------------------------------------------------------------



 



     
Execution Copy
  CONFIDENTIAL TREATMENT REQUESTED BY
 
  INTERDIGITAL, INC.

ATTACHMENT CONTAINS
INTERDIGITAL-SAMSUNG CONFIDENTIAL BUSINESS INFORMATION
SUBJECT TO PROTECTIVE ORDER
EXHIBIT B
ATTACHMENT CONTAINS
INTERDIGITAL-SAMSUNG CONFIDENTIAL BUSINESS INFORMATION
SUBJECT TO PROTECTIVE ORDER
THE UNITED STATES INTERNATIONAL TRADE COMMISSION
Washington, D.C.
Before The Honorable Paul J. Luckern
Chief Administrative Law Judge

                     
In the Matter of
       
 
       
CERTAIN 3G WIDEBAND CODE DIVISION
    Investigation No. 337-TA-601  
MULTIPLE ACCESS (WCDMA) HANDSETS
       
AND COMPONENTS THEREOF
               

JOINT MOTION FOR TERMINATION OF THE
INVESTIGATION BASED ON A SETTLEMENT
     Complainants InterDigital Communications, LLC and InterDigital Technology
Corporation (collectively “InterDigital”) and respondents Samsung Electronics
Co., Ltd., Samsung Electronics America, Inc., and Samsung Telecommunications
America LLC (collectively “Samsung”) hereby move for issuance of an initial
determination terminating this investigation based on a settlement. InterDigital
and Samsung have reached a settlement that includes an agreement to terminate
this investigation. The terms of settlement are set forth in the attached
Exhibit (Exhibit 1). The parties’ current agreement replaces the term sheet
previously agreed upon by the parties. The parties state that there are no other
agreements, written or oral, express or implied, between them concerning the
subject matter of this investigation.
     Commission policy and the public interest generally favor settlements,
which preserve resources for both the Commission and the private parties, and
termination based on a settlement agreement is routinely granted. See, e.g.,
Certain Equipment for Telecommunications or Data Communications networks,
Including Routers, Switches, and Hubs, and Components Thereof, Inv. No.
337-TA-574, Order No. 27 at 4 (May 24, 2007); Certain Safety Eyewear and
Components Thereof, Inv. No. 337-TA-433, Order No. 37 at 2 (November 3, 2000);
Certain Synchronous Dynamic Random Access Memory Devices, Microprocessors, and
Products Containing Same, Inv. No. 337-TA-431, Order No. 11 at 2 (July 13,
2000); Certain Integrated Circuit Chipsets, Components Thereof and Products
Containing Same, Inv. No. 337-TA-428, Order No. 16 at 5 (August 22, 2000);
Certain Equipment for Telecommunications or Data Communications Networks,
Including Routers, Switches, and Hubs, And Components, Thereof, Inv.
No. 337-TA-574, Order No. 52 (September 8, 2008). The parties accordingly urge
that the joint motion to terminate the investigation based on a settlement be
granted.

 



--------------------------------------------------------------------------------



 



Execution Copy
     Complainants have consulted with the Commission Investigative Attorney
regarding this Motion. The Commission Investigative Attorney will provide the
position of the Office of Unfair Import Investigations after reviewing the
attached papers in more detail.
          Respectfully submitted,

     
 
   
 
       David N. Southard
 
       WEIL, GOTSHAL & MANGES L.L.P.
Smith Brittingham IV
   
Patrick J. Coyne
       1300 I Street, NW
Christopher P. Isaac
       Washington, DC 20005
Lionel M. Lavenue
       (202) 682-7000
Houtan K. Esfahani
       (202) 857-0940 (fax)
Elizabeth A. Niemeyer
   
Vamsi K. Kakarla
        Matthew Powers
Rajeev Gupta
       WEIL, GOTSHAL & MANGES L.L.P.
Qingyu Yin
   
 
       201 Redwood Shores Parkway
FINNEGAN, HENDERSON, FARABOW,
        Redwood Shores, CA 94605
GARRETT & DUNNER, L.L.P.
       (650) 802-3000
901 New York Avenue, N.W.
       (650) 802-3100 (fax)
Washington, D.C. 20001-4413
   
 
   
(202) 408-4000
       Counsel for Respondents
 
       Samsung Electronics Co., Ltd.,
Counsel for Complainants
  Samsung Electronics America, Inc., and Samsung
InterDigital Communications, LLC and
  Telecommunications America LLC
InterDigital Technology Corp.
   
 
   
DATE
   

20



--------------------------------------------------------------------------------



 



Execution Copy
CONFIDENTIAL EXHIBIT 1

 



--------------------------------------------------------------------------------



 



Execution Copy
THE UNITED STATES INTERNATIONAL TRADE COMMISSION
Washington, D.C.
Before The Honorable Paul J. Luckern
Chief Administrative Law Judge

                     
In the Matter of
       
 
       
CERTAIN 3G WIDEBAND CODE DIVISION
    Investigation No. 337-TA-601  
MULTIPLE ACCESS (WCDMA) HANDSETS
       
AND COMPONENTS THEREOF
               

JOINT MOTION FOR TERMINATION OF THE
INVESTIGATION BASED ON A SETTLEMENT
     Complainants InterDigital Communications, LLC and InterDigital Technology
Corporation (collectively “InterDigital”) and respondents Samsung Electronics
Co., Ltd., Samsung Electronics America, Inc., and Samsung Telecommunications
America LLC (collectively “Samsung”) hereby move for issuance of an initial
determination terminating this investigation based on a settlement. InterDigital
and Samsung have reached a settlement that includes an agreement to terminate
this investigation. The terms of settlement are set forth in the attached
Exhibit (Exhibit 1). The parties’ current agreement replaces the term sheet
previously agreed upon by the parties. The parties state that there are no other
agreements, written or oral, express or implied, between them concerning the
subject matter of this investigation.
     Commission policy and the public interest generally favor settlements,
which preserve resources for both the Commission and the private parties, and
termination based on a settlement agreement is routinely granted. See, e.g.,
Certain Equipment for Telecommunications or Data Communications networks,
Including Routers, Switches, and Hubs, and Components Thereof, Inv. No.
337-TA-574, Order No. 27 at 4 (May 24, 2007); Certain Safety Eyewear and
Components Thereof, Inv. No. 337-TA-433, Order No. 37 at 2 (November 3, 2000);
Certain Synchronous Dynamic Random Access Memory Devices, Microprocessors, and
Products Containing Same, Inv. No. 337-TA-431, Order No. 11 at 2 (July 13,
2000); Certain Integrated Circuit Chipsets, Components Thereof and Products
Containing Same, Inv. No. 337-TA-428, Order No. 16 at 5 (August 22, 2000);
Certain Equipment for Telecommunications or Data Communications Networks,
Including Routers, Switches, and Hubs, And Components, Thereof, Inv.
No. 337-TA-574, Order No. 52 (September 8, 2008). The parties accordingly urge
that the joint motion to terminate the investigation based on a settlement be
granted.
     Complainants have consulted with the Commission Investigative Attorney
regarding this Motion. The Commission Investigative Attorney will provide the
position of the Office of Unfair Import Investigations after reviewing the
attached papers in more detail.

22



--------------------------------------------------------------------------------



 



Execution Copy
Respectfully submitted,

     
 
   
 
  David N. Southard
 
  WEIL, GOTSHAL & MANGES L.L.P.
Smith Brittingham IV
  1300 I Street, NW
Patrick J. Coyne
  Washington, DC 20005
Christopher P. Isaac
  (202) 682-7000
Lionel M. Lavenue
  (202) 857-0940 (fax)
Houtan K. Esfahani
   
Elizabeth A. Niemeyer
  Matthew Powers
Vamsi K. Kakarla
  WEIL, GOTSHAL & MANGES L.L.P.
Rajeev Gupta
  201 Redwood Shores Parkway
Qingyu Yin
  Redwood Shores, CA 94605
 
  (650) 802-3000
FINNEGAN, HENDERSON, FARABOW,
  (650) 802-3100 (fax)
GARRETT & DUNNER, L.L.P.
   
901 New York Avenue, N.W.
  Counsel for Respondents
Washington, D.C. 20001-4413
  Samsung Electronics Co., Ltd.,
(202) 408-4000
  Samsung Electronics America, Inc., and Samsung
 
  Telecommunications America LLC
Counsel for Complainants
   
InterDigital Communications, LLC and
   
InterDigital Technology Corp.
   
 
   
DATE
   

EXHIBIT 1
[PUBLIC VERSION]

23



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT C
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

           
INTERDIGITAL COMMUNICATIONS, LLC,
         
and
         
INTERDIGITAL TECHNOLOGY CORP.,
        Civil Action No. 07-165 (JJF)
 
         
Plaintiffs,
         
 
         
           v.
         
 
         
SAMSUNG ELECTRONICS CO., LTD.,
         
SAMSUNG ELECTRONICS AMERICA, INC.,
         
and
         
SAMSUNG TELECOMMUNICATIONS AMERICA LLC,
         
 
         
Defendants.
         

JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
     Having agreed to a settlement, the parties hereby stipulate and agree, by
and between counsel and subject to the approval of the Court, and pursuant to
Fed. R. Civ. P. 41(a)(1), that this action is dismissed without prejudice, and
each party bears its own costs and attorneys’ fees.
Dated:                                                              , 2009

     
Richard K. Herrmann (I.D. #405)
  John G. Day (I.D. #2403)
Morris James LLP
  Ashby & Geddes
500 Delaware Avenue, Suite 1500
  500 Delaware Ave., Suite 800
Wilmington, DE 19801
  Wilmington, DE 19801
(302) 888-6800
  (302) 654-1888
rherrmann@morrisjames.com
  sbalick@ashby-geddes.com
mmatterer@morrisjames.com
  jday@ashby-geddes.com
Attorneys for Plaintiffs
  Attorneys for Defendants
InterDigital Communications, LLC,
  Samsung Electronics Co., Ltd,
InterDigital Technology Corporation
  Samsung Electronics America, Inc., and
 
  Samsung Telecommunications America LLC

ORDER
SO ORDERED this                      day of
                                         , 2009.

         
 
 
 
The Honorable Joseph J. Farnan, Jr.    

24



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT D
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

       
SAMSUNG ELECTRONICS CO., LTD.,
     
 
     
Plaintiff,
     
 
     
           vs.
     
 
     
 
    Civil Action No. 07-167 (JJF)
INTERDIGITAL COMMUNICATIONS, LLC,
     
INTERDIGITAL TECHNOLOGY CORPORATION and TANTIVY
     
COMMUNICATIONS, INC.,
     
Defendants.
     
 
     
 
     
 
     
INTERDIGITAL COMMUNICATIONS, LLC and INTERDIGITAL TECHNOLOGY CORPORATION,
     
 
     
Counterclaim and
     
Third Party Plaintiffs,
     
 
     
           vs.
     
 
     
SAMSUNG ELECTRONICS CO., LTD.,
     
 
     
Counterclaim Defendant,
     
 
     
           and
     
 
     
SAMSUNG ELECTRONICS AMERICA, INC. and SAMSUNG TELECOMMUNICATIONS AMERICA, LLC,
     
 
     
Third Party Defendants.
     

JOINT STIPULATION OF DISMISSAL
     Having agreed to a settlement, the parties hereby stipulate and agree, by
and between counsel and subject to the approval of the Court, and pursuant to
Fed. R. Civ. P. 41(a)(1), that: (1) the claims set forth in the Complaint, filed
on March 23, 2007, and the claims set forth in the First Amended Complaint,
filed on September 14, 2007, are both by joint stipulation dismissed with
prejudice based on conduct occurring before the date of dismissal of this
action; (2) the counterclaims set forth in the Counterclaims, filed on
November 19, 2007, and the counterclaims set forth in the Amended Counterclaims,
filed on November 30, 2007, are both dismissed without prejudice by joint
stipulation; and (3) each party bears its own costs and attorneys’ fees.
Dated:                                                              , 2009

25



--------------------------------------------------------------------------------



 



Execution Copy

     
 
   
Steven J. Balick (I.D. #2114)
   
John G . Day (I.D. #2403)
   
Ashby & Geddes
   
500 Delaware Ave., Suite 800
   
Wilmington, DE 19801
   
(302) 654-1888
   
sbalick@ashby-geddes.com
   
jday@ashby-geddes.com
   
Attorneys for
   
Samsung Electronics Co., Ltd.,
   
Samsung Electronics America, Inc., and
   
Samsung Telecommunications America, LLC
   
 
   
 
   
Richard K. Herrmann (I.D. #405)
   
Mary B. Matterer (I.D. #2696)
   
Morris James LLP
   
500 Delaware Avenue, Suite 1500
   
Wilmington, DE 19801
   
(302) 888-6800
   
rherrmann@morrisjames.com
   
mmatterer@morrisjames.com
   
Attorneys for
   
InterDigital Communications, LLC,
   
InterDigital Technology Corporation, and Tantivy Communications, Inc.
   

ORDER
SO ORDERED this                      day of
                                         , 2009.

         
 
 
 
The Honorable Joseph J. Farnan, Jr.    

- 26 -



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT E
RELEASE OF BOND
     WHEREAS, the Fidelity and Deposit Company of Maryland (Fidelity) executed
Appeal Bond No. CGB 8796 870 on or about December 18, 2007, to secure the
judgment rendered in favor of InterDigital Communications, LLC and InterDigital
Technology Corporation and against Samsung Electronics Co., Ltd., in Case No. 06
Civ. 6833 (RJS) in the United States District Court, Southern District of New
York.
WHEREAS, the penalty of the Bond is $166,777,500.
     NOW THEREFORE, in consideration of the payment of good and valuable
consideration by Samsung Electronics Co., Ltd., the receipt and sufficiency of
which is hereby acknowledged, and in consideration of the release of collateral
by Fidelity, InterDigital Communications, LLC and InterDigital Technology
Corporation hereby release, discharge and forever waive any and all claims which
they have, may have or may acquire against Fidelity by reason of executing the
Bond or as otherwise pertaining to Case No. 06 Civ. 6833 (RJS) in the United
States District Court, Southern District of New York. InterDigital
Communications, LLC and InterDigital Technology Corporation acknowledge and
agree that this Release is absolute and unconditional and shall not be void or
voidable for any reason whatsoever including, but not limited to, failure of
consideration for this Release. InterDigital Communications, LLC and
InterDigital Technology Corporation specifically acknowledge that Fidelity will
rely upon this Release, to its detriment, immediately upon execution of this
Release.

                  Date:       InterDigital Communications, LLC    
 
               
 
               
 
      By:        
 
               
 
                Date:       InterDigital Technology Corporation    
 
               
 
               
 
      By:        
 
               
 
               
STATE OF
 
 
  COUNTY OF  
 
   

On the                      day of                      in the year 2009, before
me, the undersigned, personally appeared                                    
                         personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacities as                                         
                     of InterDigital Communications, LLC, and that by his/her
signature on the instruments, InterDigital Communications, LLC executed the
instrument.

                       
 
  Notary Public        
 
           
 
  My commission expires        
 
           

- 27 -



--------------------------------------------------------------------------------



 



Execution Copy

             
STATE OF
      COUNTY OF    
 
           

On the                      day of                      in the year 2009, before
me, the undersigned, personally appeared
                                         personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacities as                                          of
InterDigital Technology Corporation, and that by his/her signature on the
instruments, InterDigital Technology Corporation executed the instrument.

                       
 
  Notary Public        
 
           
 
  My commission expires  
 
   

- 28 -



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT F

     
 
   
UNITED STATES DISTRICT COURT
  X
SOUTHERN DISTRICT OF NEW YORK
   

In the matter of Arbitration between
INTERDIGITAL COMMUNICATIONS, LLC,
a Pennsylvania limited liability company and
INTERDIGITAL TECHNOLOGY CORPORATION,
a Delaware Corporation,

         
 
  Petitioners,   No. 06 Civ. 6833 (RJS)
 
      ECF Case

and
SAMSUNG ELECTRONICS CO., LTD., a corporation
existing under the laws of the Republic of Korea,

     
Respondent.
   
 
   
 
  X
 
   

SATISFACTION OF JUDGMENT
     WHEREAS, a judgment was entered in the above entitled action on December 7,
2007, in favor of InterDigital Communications, LLC and InterDigital Technology
Corporation, petitioners and against Samsung Electronics Co., Ltd., respondent,
in the amount of $150,250,000 plus interest thereon from December 7, 2007.
     WHEREAS, said judgment has been fully settled and satisfied, and it is
certified that there are no outstanding executions with any Sheriff or Marshall.
     THEREFORE, full and complete satisfaction of said judgment is hereby
acknowledged, and the Clerk of the Court is hereby authorized and directed to
make an entry of full satisfaction on the docket of said judgment.

                  Date:       InterDigital Communications, LLC    
 
               
 
               
 
      By:        
 
         
 
   
 
                Date:       InterDigital Technology Corporation    
 
               

- 29 -



--------------------------------------------------------------------------------



 



Execution Copy

                  By:                        

                 
STATE OF
      COUNTY OF        

On the                      day of                      in the year 2009, before
me, the undersigned, personally appeared                                 
        personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she executed the same in his/her capacities as
                                         of InterDigital Communications, LLC,
and that by his/her signature on the instruments, InterDigital Communications,
LLC executed the instrument.

                       
 
  Notary Public        
 
           
 
  My commission expires        
 
     
 
   

                 
STATE OF
      COUNTY OF        

On the                      day of                      in the year 2009, before
me, the undersigned, personally appeared
                                         personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacities as                                          of
InterDigital Technology Corporation, and that by his/her signature on the
instruments, InterDigital Technology Corporation executed the instrument.

                       
 
  Notary Public        
 
           
 
  My commission expires  
 
   

- 30 -



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT G
Patents specifically excluded from “2G Covenant Patent Claim”:
U.S. Patents in the USITC Action, the InterDigital Delaware Action, and the
Samsung Delaware Action:
US Patent No. 5,799,010
US Patent No. 6,215,778
US Patent No. 6,674,791
US Patent No. 6,973,579
US Patent No. 7,117,004
US Patent No. 7,190,966
US Patent No. 7,286,847
     In addition to the above-identified patents, all existing and future
patents and applications in the families of the above patents that, at any time,
claim priority to the applications to which the above-identified patents claim
priority, including: (1) all divisional, continuation, and continuation-in-part
applications of any such patent applications, (2) all patents issuing from any
of the foregoing patent applications, (3) all reissues, renewals,
reexaminations, extensions, and additions of any of the foregoing patents, and
(4) all existing and future patents and patent applications anywhere in the
world that, at any time, claim priority to any of the foregoing patent
applications including, without limitation, utility models, design patents, and
certificates of invention.

- 31 -